          Case 1:21-cv-00308-KBJ Document 21 Filed 06/08/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

    FACING FOSTER CARE IN ALASKA,
    et al.,
                        Plaintiffs,
         v.                                           Case No. 1:21-cv-308-KBJ
    UNITED STATES DEPARTMENT OF
    HEALTH AND HUMAN SERVICES, et al.,
                        Defendants.


                                      JOINT STATUS REPORT
        On February 9, 2021, the Court postponed until August 11, 2021, those portions of the U.S.

Department of Health and Human Services (“HHS”) regulation entitled Health and Human

Resources Grants Regulation, 86 Fed. Reg. 2,257 (Jan. 12, 2021), that amend 45 C.F.R.

§§ 75.101(f), 75.300(c), and 75.300(d). The Court further ordered that the Parties file a joint status

report by April 9, 2021, and every 60 days thereafter. On April 9, 2021, the Parties reported that

HHS was reviewing the challenged regulation, consistent with Executive Order 13,988.

        On May 10, 2021, HHS announced that its Office for Civil Rights (“OCR”) would interpret

and enforce both Section 1557 of the Affordable Care Act, 42 U.S.C. § 18116, and Title IX’s

prohibitions on discrimination based on sex, 20 U.S.C. § 1681, as prohibiting: (1) discriminat ion

on the basis of sexual orientation; and (2) discrimination on the basis of gender identity. 1 The

Acting OCR Director committed to “follow Supreme Court precedent and federal law, and ensure

that the law’s protections extend to those individuals who are discriminated against based on

sexual orientation and gender identity.” Id.

        Defendants continue to review the challenged regulation, whose effective date has been

postponed until August 11, 2021. Pursuant to the Court’s Order, ECF No. 18, the Parties will file

another joint status report by August 9, 2021.

1    https://www.hhs.gov/about/news/2021/05/10/hhs-announces-prohibition-sex-discriminat ion-
includes-discrimination-basis-sexual-orientation-gender-identity.html.


                                                  1
         Case 1:21-cv-00308-KBJ Document 21 Filed 06/08/21 Page 2 of 3




Dated: June 8, 2021                        Respectfully submitted,

                                           BRIAN M. BOYNTON
                                           Acting Assistant Attorney General

                                           MICHELLE BENNETT
                                           Assistant Branch Director

                                           /s/ Jason C. Lynch
                                           Jason C. Lynch (D.C. Bar No. 1016319)
                                           Trial Attorney
                                           United States Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street NW, Rm. 11214
                                           Washington, DC 20005
                                           Tel: (202) 514-1359
                                           Email: Jason.Lynch@usdoj.gov

                                           Attorneys for Defendants

                                             /s/ Robin Thurston _______________
                                           Robin Thurston (D.C. Bar No. 1531399)
                                           Kristen Miller (D.C. Bar No. 229627)
                                           Sean Lev (D.C. Bar No. 449936)
                                           Democracy Forward Foundation
                                           P.O. Box 34553
                                           Washington, DC 20043
                                           (202) 701-1782
                                           rthurston@democracyforward.org
                                           kmiller@democracyforward.org
                                           slev@democracyforward.org

                                           M. Currey Cook (NY Bar No. 4612834)**
                                           Lambda Legal Defense and Education Fund
                                           120 Wall St., 19th Fl.
                                           New York, New York 10005
                                           (212) 809-8585
                                           ccook@lambdalegal.org

                                           Sasha Buchert (OR Bar No. 070686)**
                                           Lambda Legal Defense and Education Fund
                                           1776 K Street, N.W., 8th Floor
                                           Washington, DC 20006-2304
                                           sbuchert@lambdalegal.org
                                           (202) 804-6245



                                       2
Case 1:21-cv-00308-KBJ Document 21 Filed 06/08/21 Page 3 of 3



                                  Peter T. Barbur (NY Bar No. 2260545)*
                                  Katherine D. Janson (NY Bar No.
                                  4404612)*
                                  Rebecca J. Schindel (NY Bar No.
                                  5528500)*
                                  Cravath, Swaine & Moore LLP
                                  Worldwide Plaza
                                  825 Eighth Avenue
                                  New York, NY 10019
                                  (212) 474-1000
                                  pbarbur@cravath.com
                                  kjanson@cravath.com
                                  rschindel@cravath.com

                                  Counsel for Plaintiffs
                                  * Pro hac vice applications filed
                                  **Pro hac vice applications forthcoming




                              3
